Citation Nr: 0908972	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  05-19 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for lymphatic leukemia, 
claimed as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1965 to 
September 1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2004 by the 
Department of Veterans Affairs (VA) North Little Rock, 
Arkansas Regional Office (RO).


FINDINGS OF FACT

1.  An October 1999 RO decision denied service connection for 
lymphatic leukemia, on the basis that there was no evidence 
of a connection between herbicide exposure and lymphatic 
leukemia.  

2.  A May 2003 RO decision denied service connection for the 
disability on basis that the Veteran failed to present 
evidence of physical presence in Vietnam.  

3.  Evidence added to the record since the May 2003 rating 
decision does not relate to an unestablished fact necessary 
to substantiate the Veteran's claim for service connection 
for lymphatic leukemia, and does not raise a reasonable 
possibility of substantiating that claim.


CONCLUSION OF LAW

Evidence added to the record since the May 2003 rating 
decision denying the Veteran's application for service 
connection for lymphatic leukemia, claimed as secondary to 
herbicide exposure, is not new and material and his claim is 
not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159, 
set out VA's notice requirements upon receipt of a claim for 
benefits.  In response to these requirements, and to the 
appellant's November 2003 claim, a letter from the RO dated 
in January 2004 provided the appellant with an explanation of 
the type of evidence necessary to substantiate his claim, as 
well as an explanation of what evidence was to be provided by 
him and what evidence the VA would attempt to obtain on his 
behalf.  The Board also notes that the appellant has been 
informed through this letter of the definition of new and 
material evidence, and what evidence would be necessary to 
establish service connection that was found insufficient in 
the previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  Further, the veteran's statements reflect his 
engagement in the claims process, such that the purpose of 
the notice requirements to ensure a fair adjudication has not 
been frustrated.  In view of this, any defect in the manner 
or timing of notification is harmless.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  
Importantly, the Veteran's service treatment, and VA 
treatment records have been obtained, and the Veteran has not 
requested a hearing related to his claim.  Additionally, the 
Veteran has not indicated any private treatment records the 
VA should seek to obtain.  The Board does not have notice of 
any additional relevant evidence which is available but not 
of record.  For the foregoing reasons, the Board concludes 
that all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate the claim, and no further 
assistance to the Veteran with the development of evidence is 
required.  

The Board finds a VA examination is not required, as there is 
no reason to believe that the Veteran's lymphatic leukemia 
diagnosis is related to service.  Although the Veteran's June 
2005 statement, and numerous others, maintain that he was 
exposed to herbicides while on active duty, no evidence in 
the Veteran's service personnel record, service treatment 
record, or from the U.S. Army and Joint Services Records 
Research Center supports the Veteran's position.  Moreover, 
there is no credible evidence of a diagnosis of lymphatic 
leukemia during service.  Essentially, the VA's duty to 
provide an examination has not been triggered.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(a).

An October 1999 rating decision denied service connection for 
lymphatic leukemia.  This original denial considered VA 
examinations dated in July 1999 and September 1999 that 
indicated the Veteran had lymphatic leukemia.  Based on these 
examinations and the Veteran's VA and service treatment 
record, the RO concluded that there was no evidence to 
support a connection between lymphatic leukemia and herbicide 
exposure.  Ultimately, this decision became final, after the 
Veteran failed to appeal this decision within the prescribed 
time.  38 U.S.C.A. § 7105 (West 2002).  

A May 2003 rating decision also denied service connection for 
this disability.  This decision considered the Veteran's 
service personnel record and information from the U.S. Army 
and Joint Services Records Research Center that the Veteran 
never served within the land borders of Vietnam.  Evidence of 
record also included a March 2003 statement from the Veteran 
where he essentially conceded that he never served off his 
ship in Vietnam, and the Veteran's recent VA treatment 
records.  Though chronic lymphocytic leukemia was added to 
the list of conditions under 38 C.F.R. § 3.309 for which 
service connection may be presumed for those exposed to 
herbicides in Vietnam, the RO denied the Veteran's claim 
because there was no evidence the Veteran served within the 
land borders of Vietnam.  The Veteran did not file a timely 
notice of disagreement, nor a substantive appeal within one 
year of receiving notification, and thus the decision is 
final.  38 U.S.C.A. § 7105(b), (d)(3); 38 C.F.R. § 20.302.

The May 2003 rating decision is not subject to revision on 
the same factual basis.  38 U.S.C.A. § 7105 (West 2002).  In 
order to reopen the claim, the appellant must present or 
secure new and material evidence with respect to that claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  For evidence to be 
new and material, it must be: 

existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of record, 
relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of 
substantiating the claim.

38 C.F.R. § 3.156(a).

Since the May 2003 rating decision, the Veteran has submitted 
additional VA treatment records, and his own statements in 
support of his claim.  Though new, this evidence does not 
relate to an unestablished fact necessary to substantiate the 
Veteran's service connection claim.  No evidence has been 
added to the record supporting the position that the Veteran 
served within the land borders of Vietnam during his time on 
active duty; therefore, the evidence is not material within 
the meaning of 38 C.F.R. § 3.156(a).  

The contention of the Veteran that he anchored in DaNang 
Harbor while aboard the USS Epperson is corroborated by the 
his service personnel record; however, there is no evidence 
of record indicating the Veteran served off the ship.  In 
fact, the Veteran conceded in a May 2003 telephonic 
conversation with the VA that he never left the USS Epperson, 
while in Vietnam.  

Moreover, the Veteran's theory concerning his exposure to 
herbicides is not sufficient for the Board to grant service 
connection on a presumptive basis.  VA has interpreted 
38 C.F.R. § 3.307(a)(6)(iii) as requiring a servicemember's 
presence at some point on the landmass or inland waters of 
Vietnam in order to benefit from the regulation's 
presumption, as outlined in VA Adjudication Procedure Manual 
M21-1, Part III, Chapter 4; importantly, no evidence of 
record supports the position that the Veteran served within 
the land borders of Vietnam..  This interpretation has been 
affirmed by the Federal Circuit Court of Appeals in Hass v. 
Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert denied, 77 
U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  

In summary, the evidence added to the record since the last 
prior denial does not relate to an unestablished fact 
necessary to substantiate the Veteran's claim for service 
connection for lymphatic leukemia, and does not raise a 
reasonable possibility of substantiating that claim.  What 
was lacking in May 2003, and is still lacking, is evidence of 
the Veteran's presence within the land borders of Vietnam; 
therefore, since the evidence added to the record since the 
May 2003 rating decision is not new and material, and the 
claim is not reopened.

As the preponderance of the evidence is against the 
application to reopen the claim, the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


ORDER

New and material evidence not having been received to reopen 
a claim for service connection for lymphatic leukemia, 
claimed as secondary to herbicide exposure, the Veteran's 
appeal is denied.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


